PER CURIAM.
Appellants were found guilty and sentenced for robbery. On this appeal they present two points. The first applies to appellant Clark only and urges that he was deprived of his constitutional rights by the introduction of testimony as to a voluntary spontaneous statement by appellant Coley at the scene of the arrest. We hold that the admonition in Miranda v. State of Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966) has no application to this situation. See also Jones v. State, Fla.App.1967, 200 So.2d 574; Kinsey v. State, Fla.App.1967, 193 So.2d 437.
The second point urges that appellants were not adequately warned as required by Miranda v. State of Arizona, supra. The record reveals a full and adequate warning to the defendants by the arresting officer and in addition, reveals no custodial interrogation. See Biglow v. State, Fla.App.1967, 205 So.2d 547.
Affirmed.